Title: Elizabeth Cranch to Abigail Adams, 1 July 1786
From: Cranch, Elizabeth,Norton, Elizabeth Cranch
To: Adams, Abigail


     
      My dear Aunt
      Boston July 1st. 1786
     
     I have this moment heard that Cushing will sail for London in 3 days, It mortifies me to let one oppertunty pass unimprovd that might convey to my Aunt the assurances of my grateful affection, and earnest wishes for her happiness; Time nor absence have abated that (may I not call it) filial regard which your tender kindness, early inspired my heart; the recollection of inumerable instances of it call forth, many a time the trickling tear; when I am fondly indulging myself in contemplating the pleasing past! and cherishing the chearful hope that those days of happiness, repose and friendship may soon return; In the future plan of happiness which fancy has portray’d, your return makes so essential a part, that it would be quite incomplete without it. But, the melancholy occasion that has brought me to town, warns me to beware of placing too strong an attachment on any future Scheme, nothing can be more uncertain; The sudden death of our Aunt Smith is an afflictive stroke to us all. You will have accounts probably before this reaches you. The day before Yesterday, I followd her to the silent Tomb!
     
      “The sweet remembrance of the just
      Shall flourish when they Sleep in dust.”
     
     Sure then this good Woman will live forever in the hearts of her Friends; her unaffected piety, threw a continual serenity and chearfulness over her whole Life, and disrobed Death of all its Terrors! Another, a more striking proof of deaths power to “cull his Victims from the fairest Fold,” we have in the sudden exit of Mrs Cushing (Lucy Thaxter). This day week she was buried, and left a little infant, one day old! What changes have been made in the Circle of your friends since your absence by this all powerful conqueror! And ah! I tremble at what may be!
     Yesterday, PM, being very pleasant, induced Papa, Mama, Cousin Wm: Smith, and myself, to take a ride over the Bridge to Charleston and Cambridge, to drink Tea, with my Brother, Your two Sons, and Leonard White; they always appear so happy to see us, that I know not any Visits that I recive so much pleasure from.
     We could not help regretting, that you and my dear Cousin, should lose so much satisfaction. Before Thomas, leaves, Colledge, tho, we thougth, we hoped, we might all assemble yet, at his Chamber.—I could not help laughing at Cousin john, for the learned dirt, (not to say rust) he had about and around him. I almost scolded, however we seized his gown and Jackett and had a clean one put on. I took my Scissars and put his Nails into a decent form, and recommended strongly a Comb and hair-string to him. He invited me to come once a Quarter, and perform the like good services for him again.—Charles was a contrast, but nottoo strikingly so, he is naturally and habitually neat. But they are all good—as yet. I feel proud of my Brothers, they are beloved and respected.
     Tis dinner time and I am engaged to dine at my Uncles. My dear Cousin, I long to write to, but feel so awkward, at addressing, I know not whom, that I shall only ask her acceptance and belief of my sincerest Love, of my real joy, at the prospect of her happy Connexion, and my constant wishes, that each day may encrease her enjoyment, that she may ever feel the self-approbation, of a steady uniform perseverence in the path of consious rectitude.
     
     
      Please to present my Uncle with my most respetful and affectionate regards, and accept the Dutiful and grateful affection of your
      E C
     
     
      Sister Lucy is at home and has been writing you.
     
    